Citation Nr: 1300098	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO. 03-16 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a bilateral ankle disability.

2. Entitlement to service connection for cystitis.

3. Entitlement to service connection for hypothyroidism.

4. Entitlement to an earlier effective date prior to October 19, 2005 for an increased rating of 30 percent for irritable bowel syndrome (IBS).



REPRESENTATION

Veteran represented by:	Hugh D. Cox, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran had active duty service from November 1979 to November 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 1999, January 2006, and August 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A June 2007 Board decision, denied the Veteran's claim for service connection for cystitis, and decided eleven other issues on appeal and remanded the Veteran's claim for service connection for hypothyroidism, a left neck disability and a left shoulder disability, as well as the petition to reopen the claim for service connection for a bilateral ankle disability.

An August 2007 rating decision increased the rating for IBS from 10 to 30 percent disabling, effective October 19, 2005.

A December 2010 Board decision and remand reopened the claim for service connection of a bilateral ankle disability and remanded the claims for a bilateral ankle disability, cystitis, and hypothyroidism.

The Veteran provided testimony at a Decision Review Officer (DRO) hearing in October 2008. A hearing transcript has been associated with the claims file. In June 2009, the RO granted service connection for left shoulder and neck disabilities. Therefore, these issues are no longer on appeal.

In a December 2009 memorandum decision, the Court of Appeals for Veterans Claims (Court) affirmed the Board's June 2007 decision, except as to the issue of entitlement to service connection for cystitis. The Court vacated the Board's June 2007 decision as to that issue.

The Veteran requested a hearing at the time of the De Novo Review Election of June 12, 2009 for the issue of an earlier effective date. The hearing was scheduled for June 17, 2010. The Veteran did not report for the scheduled hearing and the request is deemed withdrawn. Regardless, a travel board hearing was held in March 2012 for the above issues.  A transcript of that hearing is associated with the claims file.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of service connection for cystitis is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. In June 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his appeal as to the issue of entitlement to service connection for hypothyroidism.

2. A chronic bilateral ankle disability, including arthritis, was not present in service or manifested for several years thereafter, and has not been shown by competent medical evidence to be etiologically related to service.

3. As of June 16, 1998, and no earlier, it was ascertainable that the service-connected IBS with GERD was manifested by alternating diarrhea and constipation.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal for entitlement to service connection for hypothyroidism have been met. 38 U.S.C.A. § 7105(b) (2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2012).

2. A bilateral ankle disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

3. As of June 16, 1998, and no earlier, the Veteran's service-connected IBS met the criteria for a 30 percent rating. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Codes 5201, 5203 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b) (1).

A June 2002, February 2005, and November 2007 letters explained the evidence necessary to substantiate a claim for service connection. The VCAA letters indicated the types of information and evidence necessary to substantiate the claims, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.

The Veteran was also notified of how a disability rating is determined for a service-connected disability and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).

Although the Veteran has not been furnished VCAA notice regarding the information and evidence necessary to substantiate her claims of entitlement to an earlier effective date, the Court has previously held that a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide VCAA notice of the laws and regulations governing effective dates if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law. Nelson v. Principi, 18 Vet. App. 407, 410 (2004). In this case, as will be discussed further below, the veteran's claims for earlier effective dates is a matter of law, thus, she is not prejudiced by the lack of VCAA notice in regard to the claim. Regardless, the Board has granted the maximum available benefit allowed by law. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

This matter was previously before the Board in June 2007 and December 2010 where it was remanded for additional development. As discussed more fully below, the agency of original jurisdiction (AOJ) substantially complied with the prior remand orders and no further action is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105  (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The claims file contains treatment records identified by the Veteran, VA treatment records, private treatment records, and written statements and testimony. 

Further, the Veteran testified at a Board hearing that focused on the elements necessary to substantiate her claims and the Veteran, through her testimony, and her attorney's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims for benefits. 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide her claims. Although she testified that she worked at the postal service as a clerk at the window, as indicated on page 8 of the hearing transcript, there is no indication from her testimony that these records are pertinent to the present appeal. She has been given ample opportunity to present evidence and argument in support of her claims. 

Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2012).



Hypothyroidism

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2012). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2012). Here, the Veteran, in a June 2012 written statement, withdrew her appeal for entitlement to service connection for hypothyroidism. Hence, there remains no allegation of error of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal of that issue.

Bilateral Ankle 

The Veteran asserts that she has a chronic ankle disability since service.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

There must be objective indications of a chronic disability, and this includes "signs" in the medical sense of objective evidence perceptible to an examining physician and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a) (3). 

A disability is considered chronic if it has existed for six months or more, even if exhibiting intermittent episodes of improvement and worsening throughout that six-month period. 38 C.F.R. § 3.317(a)(4).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 

Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d).

In the case of arthritis, service connection may be granted if the disability is manifested to a compensable degree within one year following separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

A July 1979 service entrance examination was negative for any relevant abnormalities and the Veteran denied suffering from arthritis or swollen or painful joints in an accompanying Report of Medical History (RMH).

In January 1980, the Veteran reported that she sprained her left ankle. Physical examination revealed full range of motion without pinpoint tenderness or discoloration. Some swelling and pain to the lateral aspect of the left ankle was noted. An assessment of a left ankle sprain was made. A treatment note later in January 1980 reflects her continued complaints of left ankle pain after reinjuring it the previous day. An assessment of an ankle sprain was made. A third January 1980 service treatment note indicates that her left ankle sprain was "resolving." Physical profiles were issued in January 1980 due to left and right ankle sprain.

A January 1980 x-ray of the right ankle noted marked soft tissue swelling over the lateral malleolus, but was negative for a fracture. Complaints of right ankle pain for the past week were noted in February 1980. A right ankle sprain was assessed in March 1980.

In a December 1985 RMH, the Veteran reported that she suffered from swollen or painful joints or arthritis, rheumatism or bursitis. The examiner noted that this joint swelling as secondary "to trauma [in] 1976" and that it had resolved.

An October 1988 service discharge examination was negative for any relevant abnormalities. In an accompanying RMH, the Veteran indicated that she had arthritis, rheumatism or bursitis. 

A July 1993 private urgent care note reflects complaints of soreness over the lateral aspect of the right ankle for the past two days. Physical examination was negative for erythema or effusion. An accompanying right ankle x-ray was negative for fractures or other abnormalities. She was diagnosed with a strained right ankle.

An October 1994 VA general medical examination reflects reports that she had fallen at work in July 1993, after her right ankle gave way. She also reported that both of her ankles were weak, occasionally popped or cracked when she stood up or walked, and that she sprained her ankles easily. Physical examination revealed normal range of motion and was negative for bone deformities, tenderness, or muscle abnormalities. An accompanying x-ray revealed no significant pathological findings in the ankles. A diagnosis of bilateral ankle pain was made and the examiner opined that the x-rays showed no abnormalities.

Evidence received since the April 1996 rating decision includes VA treatment notes dated through July 2006 and various private treatment records.

A May 1999 VA orthopedic examination reflected reports of her ankle occasionally giving way, but that it "basically [gave] her no trouble." A diagnosis of a "recurrent injury to the ankles with no functional deficits" was made.

In a July 2002 statement, the Veteran reported that she had experienced pain in her left ankle, but did not know the reason. This problem began during service and had continued to the present.

An October 2003 private podiatry treatment note reflects complaints of chronic ankle pain primarily upon initial ambulation. She had treated these symptoms by purchasing devices to be worn inside her shoes which had not been effective. Physical examination revealed mild discomfort upon direct palpation to the ankles. Deep tendon reflexes were symmetrical and intact in both the patellar and Achilles, bilaterally. Range of motion of the ankle joint was from zero to 15 degrees in dorsiflexion and from 35 to 40 degrees in plantar flexion bilaterally. Subtalar range of motion was without restriction to suggest coalition bilaterally. Muscle strength was 5/5 for all three major muscle groups to include the posterior, anterior and peroneal group. An assessment of rule-out degenerative joint disease of the bilateral ankles was made. The provider noted that etiologies were discussed "in detail" with the Veteran, but these were not detailed in the treatment note.

A November 2003 private podiatry treatment note indicates that the x-rays taken during the October 2003 treatment were negative for underlying osseous involvement. The Veteran reported a recent episode of "going overall her right ankle at a ball game" and that her ankles were weak from an old injury sustained "years ago." The provider recommended the use of an ankle brace for the next four weeks to support the weak ankle and reduce the size of a cyst she had on the lateral aspect of her tibia.

An April 2004 private nerve conduction study was normal for nerves and muscles tested.

The Veteran reported numbness in her right foot during private treatment in May 2004. She had injured her back at work about two weeks prior to the appointment and was undergoing physical therapy. The provider noted that she did have findings suggestive of pinched nerves at the fourth interspace, bilaterally; but that he was unable to account for her current right foot symptoms or whether the ultimate underlying problem could be from her back.

A February 2008 private treatment note reflects the Veteran's complaints of ongoing right ankle pain. Physical examination revealed that deep tendon reflexes were intact bilaterally and symmetrically at both the patellar and Achilles. Range of motion of the ankle and subtalar were within normal limits and were without restriction. Muscle strength was 5/5 for all three muscle groups to include the posterior, anterior and peroneal groups. X-rays taken in multiple views of her ankle showed no underlying evidence of degenerative joint disease. A diagnosis of right ankle capsulitis of unknown etiology was made. A bone scan was recommended.

A February 2008 private podiatry treatment summary noted that she suffered from chronic right ankle pain.

In a March 2008 statement, the Veteran indicated that she had been diagnosed as having arthritis across the top of her right foot and around her right ankle and that it caused her pain.

A March 2008 private treatment note indicates that a recent right ankle bone scan was suggestive of an underlying arthritic process. The Veteran was diagnosed with right ankle capsulitis/arthritis.

Complaints of right heel pain that lasted all day were noted in an October 2008 private treatment note. Diagnoses of heel pain and plantar fasciitis were made.

In a December 2011 VA Examination, the examiner opined that the right and left ankle arthritis were not caused by or a result of military service. The VA examiner's explanation was premised on the fact that the STRs showed treatment for a sprain to the right and left ankle one time with follow-ups for the month of January 1980 with no other entries during service for any ankle conditions. There was no evidence of chronicity of right and left ankle problems in the STRs and no continuity of care for right and left ankle problems in the years proximal to military service. There was no mention of ankle (joint) problems on the separation examination. The examiner further noted that recent x-rays of the ankles were negative for any degenerative changes. The current diagnosis of arthritis of ankles was based on the private treatment and diagnosis in 2006 based on a bone scan. 

While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of her personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

The record does not show, nor does the Veteran assert, that she has specialized education, training, or experience that would qualify her to provide a medical opinion on this matter. The Veteran is competent to describe her symptomatology, but is not competent to diagnose her symptoms (i.e., arthritis).

The separation examination and STRs are highly probative both in that the Veteran's subjective reports and the objective findings noted at that time do not show that she had complaints or findings related to an ankle disability, to include arthritis of the ankles upon separation from service.

Hence, to the extent that the Veteran is not found to have presented lay assertions sufficient to establish a continuity of symptomatology for the purpose of linking the onset of a bilateral ankle disability to her period of active service, service connection must be denied. 

Earlier Effective Date 

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date. 38 U.S.C.A. § 5110(b) (2); see also 38 C.F.R. § 3.400(o); cf. 38 C.F.R. § 3.157.

In the case of a claim for an increased rating, if an increase in disability occurred within one year prior to the date of claim, the increase is effective as of the date the increase was "factually ascertainable." If the increase occurred more than one year prior to the claim, the increase is effective the date of claim. If the increase occurred after the date of claim, the effective date is the date of increase. 38 U.S.C.A. § 5110(b) (2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 (1998).

In determining whether or not an increase was factually ascertainable during the year prior to receipt of an increased rating claim, the Board will review the entirety of the evidence of record. Hazan v. Gober, 10 Vet. App. 511, 520 (1997) (also holding that for effective date purposes, the claim must be the application on the basis of which the rating was awarded); Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application).

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2012). Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r) (2012).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or a person acting as next friend of the claimant who is not sui juris may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. 38 C.F.R. § 3.155(a) (2012).

In Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009), the Court has held that an informal claim must be (1) a communication in writing that (2) expresses an intent to apply for benefits, and (3) identifies the benefits sought. See also Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate original claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Receipt of an outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of an informal claim for increased benefits or an informal claim to reopen. Provided, the medical reports relate to examination or treatment of a disability for which service connection has previously been established. 38 U.S.C.A. § 501(a); 38 C.F.R. § 3.157(b) (1).

While certain provisions of the rating schedule concerning the digestive system were revised, effective July 2, 2001, these changes have no impact on this case as neither Diagnostic Code 7319 nor Diagnostic Code 7346 was changed. Therefore, there is no issue as to which version of the rating criteria, old or new, is more favorable to the Veteran. See VAOPGCPREC 7-2003 (2003).

Diagnostic Code 7319 evaluates irritable colon syndrome (spastic colitis, mucous colitis, etc.) and provides a 10 percent evaluation for moderate disability, with frequent episodes of bowel disturbance with abdominal distress. A 30 percent evaluation is warranted for severe disability, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 38 C.F.R. § 4.114, Diagnostic Code 7319.

Diagnostic Code 7346 evaluates hiatal hernia and provides a maximum evaluation of 60 percent for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. A 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health. A 10 percent evaluation is warranted where there are two or more symptoms for the 30 percent evaluation of less severity. 38 C.F.R. § 4.114, Diagnostic Code 7346.

The Veteran has asserted that the effective date for her 30 percent rating for service-connected IBS should be assigned back to the original service connection date of August 30, 1994, April 12, 1995, April 30, 2002 and August 2002. (See August 2000 and April 14, 2010 Written Statements from Attorney).

Historically, the Veteran submitted a formal claim for service connection for IBS in August 1994. In April 1995, the RO granted service connection for IBS and assigned a 10 percent rating, effective August 30, 1994. In May 1995, the Veteran filed a notice of disagreement only with the assigned effective date and claimed that the assignment should be retroactive to October 1988. An SOC was issued in January 1996 and the issue was timely appealed in January 1996. A May 1997 Board decision denied entitlement to an earlier effective date for IBS. 

The Veteran appealed the Board's May 1997 decision to the Court. In August 1999, the Court issued a Memorandum Decision that affirmed in part and reversed in part the Board's May 1997 decision. Specifically, the Court stated that the Veteran did not file a claim for service connection for irritable bowel syndrome until 1994. Therefore, the effective date for that condition could not be any earlier than the date she filed her claim. The Court affirmed the Board's decision that the appellant was not entitled to an effective date earlier than August 1994, the date she filed her claim.

While the issue for an earlier effective date for IBS was under consideration by the Court, the Veteran submitted additional claims for benefits to the RO, which included a request for an increased rating for IBS on June 16, 1999. In an August 1999 rating action, the RO continued the assigned 10 percent rating for IBS. In October 1999, the Veteran filed a NOD with the August 1999 rating decision. The RO issued an SOC in February 2003, which the Veteran timely appealed in April 2003. The Board notes that the Form 9 stated "I want to appeal all of the issues listed on the SOC and any SSOC that my local VA office sent me," but then specifically only listed the issues on appeal as the issues pertaining to scar, surgical removal of ovaries, and cystitis. The Board, however, will construe the Form 9 as intent to appeal the denial for an increased rating for IBS. See generally, Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (finding the Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision); but see, Percy v. Shinseki, 23 Vet. App. 37, 42 (2009) (the filing of a Substantive Appeal is not a jurisdictional requirement and may be waived).

In a June 2007 decision, the Board awarded a 30 percent rating for IBS, but did not assign an effective date nor discuss an effective date in its decision. Therefore, the Board decision was not final as to the effective date of the increased rating of 30 percent for IBS.

The RO implemented the Board decision in an August 2007 rating decision and assigned a 30 percent evaluation, effective on October 19, 2005 (the date of the VA examination). At the October 2008 DRO hearing, the Veteran filed an NOD as to the assigned effective date of the 30 percent rating for IBS and contended that the 30 percent rating should be retroactive to the date of the claim. Essentially, this is a freestanding claim for entitlement to an earlier effective date prior to October 19, 2005 for an increased rating of 30 percent rating for IBS. An SOC was issued in June 2010, which the Veteran timely appealed in June 2010.

At issue is the date of the claim that resulted in an increased disability rating and whether the increased disability was factually ascertainable in the year prior to that claim. Id.; 38 U.S.C. § 5110(b)(2).

Based on the procedure history explained above, the date of the increased rating claim filed by the Veteran is June 16, 1999. The next issue is whether the increased disability was factually ascertainable in the year prior to that claim on June 16, 1998.

The Veteran's IBS with GERD was evaluated at VA examination in May 1999. She described bloating, constipation, and hemorrhoids at times. She also described reflux at times. The examiner noted that review of the record showed a recent normal upper GI series and a normal barium enema examination. The Veteran reported that she did not miss a significant amount of work because of her problem. Examination of the abdomen revealed well-healed incisions with no palpable masses or organs. The diagnosis was IBS.

An August 1999 operative report from the Fayetteville VA Medical Center (VAMC) indicates that the Veteran underwent an esophagogastroduodenoscopy and antral biopsies. The postoperative diagnosis was a history of inflammatory bowel disease, family history of colon cancer, multiple antral nodules, otherwise unremarkable.

Private treatment records from February 2000 to February 2004 reflect ongoing treatment for IBS with GERD. At treatment in March 2002 IBS and GERD were described as under satisfactory control, however, later that month GERD was noted to be under less than satisfactory control on present therapy. In April 2002, however, GERD was again described as under satisfactory therapy. In November 2002 the Veteran complained of blood in stool. In February 2004 the Veteran reported that trial with Zelnorm had "helped tremendously" with excess intestinal gas, bloating, and excess intestinal gurgling and cramping. The impression was GERD, under satisfactory control on present therapy, and IBS, under improved control on recently instituted Zelnorm therapy.

At the October 2005 VA examination, the Veteran described alternating diarrhea and constipation going back to military service. The constipation was associated with bloating, and would go on for days or a week or two, and then she could have diarrhea for several days. She reported that her symptoms had been more severe over the past several years. Zelnorm was helpful. Her weight had tended to increase and she denied nausea and/or vomiting. Her symptoms of constipation and diarrhea were described as continuous. She rarely had a period where her bowel movements were normal. On examination there was no evidence of malnutrition or anemia and she had tenderness in her left lower abdomen, with no masses felt. The diagnosis was IBS with alternating diarrhea and constipation.

At private treatment the following week the Veteran reported that her symptoms had worsened over the past several months. She described frequent constipation with episodes of diarrhea with occasional hematochezia, which she attributed to hemorrhoidal bleeding. She again denied weight loss or nausea and vomiting. The assessment was persistent and worsening abdominal pain, alternating episodes of constipation and diarrhea with occasional hematochezia. GERD symptoms were described as currently well-controlled. In November 2005, IBS was described as improved, but incompletely controlled. At VA treatment in April 2006 both IBS and GERD were described as stable.

Initially, the RO assigned an effective date of October 19, 2005 for a 30 percent rating, the date of the most recent VA examination at that time. The critical question to be ascertained from the facts of the case is when it is ascertainable that an increase occurred. As a lay witness, the Veteran is competent to report what she experiences. 38 C.F.R. § 3.159, 3.400(o) (2012). In this case, she essentially asserts that her IBS has been bothering her at the same level and/or worse since she filed her claim and she is competent to make that report. (See April 2010 Written Statement). Specifically, she testified that she started having difficulty while in Japan. (See May 2012 Hearing Transcript pp. 12-13).

The evidence demonstrates that the Veteran experienced alternating diarrhea and constipation, with more or less constant abdominal distress for the entire appeal period. In this regard, the October 2005 VA examiner's diagnosis described IBS with alternating diarrhea and constipation. Her private physician's diagnosis similarly included alternating episodes of constipation and diarrhea with occasional hematochezia. At follow-up, her symptoms were not under complete control.

Despite the April 2006 VA treatment note describing IBS and GERD as stable, this assessment appears to be based on the Veteran's description of her symptoms. In contrast, the October 2005 private treatment report considered examination of the Veteran and review of previous gastrointestinal testing. Additionally, even if the Veteran's symptoms were stable on the date of VA treatment, Diagnostic Code 7319 provides a 30 percent evaluation for abdominal distress which is "more or less constant" rather than requiring constant distress.

In weighing the evidence and trying to figure out when the increase in disability occurred, it appears that the 30 percent disability was first ascertainable on June 16, 1998, a year prior to her claim for an increased rating.


ORDER

Service connection for hypothyroidism is dismissed.

Service connection for a bilateral ankle disability is denied.

An effective date of June 16, 1998, and no earlier, for a 30 percent rating for IBS is granted, subject to the law and regulations governing the payment of monetary awards.



REMAND

In a December 2011 VA examination, the VA examiner opined that the Veteran's cystitis was not due to or caused by her military service. The examiner's conclusion was premised, in part, on the fact that the Veteran was seen one time while in the military service for UTI and that he did not find an entry in June 1982 for cystitis in the STRs. However, the STRs reflect that the Veteran was diagnosed with cystitis in June 1982. Further, the prior remand specifically stated that the Veteran had an in-service diagnosis of cystitis in June 1982.

"A remand by . . . the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders." See Stegall v. West, 11 Vet. App. 268, 271 (1998). Because VA failed to assure compliance with the Board's December 2010 remand instructions, and because to date a VA examiner has not provided a satisfactory opinion regarding whether the Veteran's cystitis is related to service, the claim must again be remanded for an additional opinion. Id.; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). (Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). As such, the Board has no discretion and must again remand this claim.


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should afford the Veteran a VA examination to determine whether any currently diagnosed cystitis is related to her service. The claims file must be made available to the examiner, and the examiner should indicate in the report or in an addendum that the file was reviewed. All indicated diagnostic testing and diagnostic studies should be undertaken.

The examiner should provide an opinion as to whether any current cystitis is at least as likely as not (50 percent or greater probability) the result of a disease or injury in service. The examiner should note the Veteran's in-service diagnosis of cystitis in June 1982.

The examiner should set forth all examination findings, along with a complete explanation for the conclusions reached, in a printed report. The examiner is advised that the Veteran is competent to report injuries and symptoms, and that the Veteran's reports must be considered in formulating the requested opinion. If her reports are discounted, the examiner should provide an explanation.

2. If the claim on appeal is not fully granted, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


